The appellant, an eight year old minor, suing by his next friend, brought this action against his mother to recover for the death of his father, alleged to have resulted from her negligent driving of an automobile. Judgment for the defendant was entered on a statutory demurrer, the learned court below being of opinion (1) that public policy prohibited suit by the minor against his mother and, (2) that the statutes (April 15, 1851, P. L. 669, 12 PS section 1601, and April 26, 1855, P. L. 309, as amended, 12 PS section 1602) gave no right of action to children when one parent survives. A majority of the members of the court agree that the judgment must be reversed.
The Act of 1851 provides: "That whenever death shall be occasioned by unlawful violence or negligence, and no suit for damages be brought by the party injured during his or her life, the widow of any such deceased, or if there be no widow the personal representatives, may maintain an action for and recover damages for the death thus occasioned" (sec. 19). The Act of 1855, as amended, provides: "That the persons entitled to *Page 51 
recover damages for any injuries causing death shall be the husband, widow, children, or parents of the deceased, and no other relatives; and that such husband, widow, children, or parents of the deceased shall be entitled to recover, whether he, she, or they be citizens or residents of the Commonwealth of Pennsylvania, or citizens or residents of any other State or place . . . and the sum recovered shall go to them in the proportion they would take his or her personal estate in case of intestacy, and that without liability to creditors under the laws of this Commonwealth." Section 2 of the original act provides: "That the declaration shall state who are the parties entitled in such action; the action shall be brought within one year after the death, and not thereafter."
The legislation clearly states that the minor shall share in the compensation payable by one whose negligence caused his parent's death.
The purpose of the legislation was to provide for the recovery of compensation for loss for which the common law furnished no redress. In creating the new right the legislature designated the members of the family who should share in the compensation recoverable: "and the sum recovered shall go to them [widow and children] in the proportion they would take [the father's] personal estate in case of intestacy, and that without liability to creditors. . . ." On the face of the statutes, then, the plaintiff, a minor child of the deceased father, is entitled to the share specified. The legislature made no exceptions, such as defendant would imply, to the effect that the child shall be deprived of the benefit of the statute when the surviving parent is the tort-feasor, or if the suit conflicts with a rule at times theretofore prohibiting suits disruptive of the family relation.1 The words of the conjectured exception *Page 52 
are not found in the statute, and as it is complete without them, we are not authorized to add them.
The legislation was a declaration of public policy on the subject and necessarily displaced any policy to the contrary, if, in fact, it existed. "The public policy of a state is certainly indicated by its legislation. In Carpenter's Estate,170 Pa. 203, [32 A. 637] we said: 'How can there be a public policy leading to one conclusion when there is a positive statute directing a precisely opposite conclusion. . . . There can be no public policy which contravenes the positive language of a statute.' " Northern Central Ry. Co. v. Walworth, 193 Pa. 207,214 et seq., 44 A. 253.
Defendant's suggestion of a procedural difficulty that she may not sue herself is not substantial.2 She is placed, by the legislature, in nominal control of the action but, when there are children, she conducts the suit in a representative capacity, just as in some states3 an administrator is required to bring the suit as the representative of the parties for whose benefit the legislation allows recovery. One who is entitled to sue in a representative capacity necessarily subjects his acts to the scrutiny of the court in order that good faith *Page 53 
may be assured and, if necessary to accomplish the purposes of the trust, the court will control the fiduciary. InMcFadden v. May, 325 Pa. 145, 153, 189 A. 483, the Chief Justice said: "The statute, which enumerated the persons entitled to sue, appointed them to represent the family. The plaintiff does not sue for himself alone but as a representative or trustee for those beneficially entitled. If the husband in the present case were to sue he would do so as a mere nominal plaintiff acting only for the benefit of others." If the widow settles with the tort-feasor, the court requires her to distribute among those entitled: Allison v. Powers,179 Pa. 531, 36 A. 333; Shambach v. Middlecreek Elec. Co., 232 Pa. 641,645, 81 A. 802. It is the representative character in which the statute makes her plaintiff, that renders inapplicable the suggested procedural objection.
The statement of claim shows a liability for damages suffered by the minor for the death of his father resulting from the wrongful act of the defendant; such a suit is authorized by the statute and must be brought by the representative designated in it. While the record shows a suit by the minor acting by his next friend, it may be treated as amended in this court4 by altering the title to read "Kate M. Minkin, statutory plaintiff, suing on behalf of Jerome M. Minkin, a minor, vs. *Page 54 
Kate M. Minkin." She cannot be heard to complain that she is required to exercise a right given to her child by law; as plaintiff, she must act as a fiduciary. By amending the title no new cause of action against defendant is introduced and no new party is brought in. McFadden v. May, 325 Pa. 145,189 A. 483, involved bringing in a new party; it appeared that the plaintiff sued to recover for the death of her daughter. The daughter had left surviving a husband alleged to have deserted her, but no children. Defendant challenged the right of the plaintiff, as decedent's mother, to bring suit in view of the fact that decedent's husband survived. The court below held that plaintiff had no right of action and entered judgment for defendant. On plaintiff's appeal, we reversed, granting leave to amend without prejudice, etc. In the course of the opinion, the Chief Justice said: "It would seem just and proper that, when a prior class has no beneficial interest in the proceeds of the recovery, but retains only the nominal right to sue and does not exercise such right, those who are beneficially entitled should not be barred thereby from prosecuting their claim. A proper procedure would be to allow them to use, as plaintiff, the name of the person entitled to bring the suit. The bringing of suit by a person having the real interest in the name of a legal plaintiff who no longer has such an interest is not unfamiliar practice in Pennsylvania, nor has a defendant ever been allowed to question the relations between the legal and the real plaintiff." See also Ronca v. British Foreign Insurance Co., 314 Pa. 449, 451, 172 A. 475, and Lelandv. Firemen's Insurance Co., 127 Pa. Super. 533, at pages 539 to 544, 193 A. 475.
If it be shown, as the statement of claim avers, that the cause of the father's death was the defendant-mother's negligence, she, in her own right, can take nothing in the suit; but the fact that she has disabled herself from sharing, will not deprive the other beneficiary *Page 55 
— the minor — of the benefit of his statutory right to recover.5
Recovery is claimed on behalf of the minor child alone. The suit was originally brought on behalf of two children; the death of one of them has been suggested of record, but its death will not enlarge the share of the surviving child under the intestate law.6 The jury should be instructed that the measure of damages is the value of the decedent's life to the parties specified in the statute, which will be ascertained as in such cases;7 that if they find for the plaintiff they shall determine the value of the decedent's life to his surviving widow and child and, after having done that, shall award the plaintiff, for the minor, one-third of that amount, being the proportion of decedent's personal estate passing to the minor in case of intestacy; the verdict will include nothing for the widow.
The judgment is reversed and the record is remitted for further proceedings.
1 This court has not directly passed on this point, though, in this Commonwealth, children and parents appear against each other constantly in criminal prosecutions, in desertion and non-support proceedings, as well as in proceedings in defence of property owned by them respectively. Reported cases show that in some jurisdictions suits between unemancipated minors and parents are permitted while in others they are not. Most of the cases are collected by Peaslee, C. J., in Dunlap v. Dunlap,84 N.H. 352, 150 A. 905 (1930), in holding that such actions lie. To the same effect, see the discussion of the Lords Justices of the Court of Session of Scotland in Young v. Rankin
[1934], S.C. 499, and the Justices of the Supreme Court of Canada in Fidelity, etc., Co. v. Marchand [1924], 4 D. L. R. 157. On the general subject also see McCurdy, Torts between Persons in Domestic Relation, 43 Harv. L. Rev. 1030; and recent cases referred to in a Note, 52 Harv. L. Rev. 1015.
2 This subject, for the future, is covered by Rules of Civil Procedure, numbers 2201 to 2207, effective September 4, 1939.
3 Compare Dickinson, Admr., v. Jones, 309 Pa. 256, 163 A. 516;Singer v. Messina, 312 Pa. 129, 167 A. 583.
4 In Frey v. United Traction Co. of Pittsburgh, 320 Pa. 196,199, 181 A. 775, a third party beneficiary case, we held that the record should be considered, as if amended in this court, as brought by a legal plaintiff, who had not been named, to the use of the real plaintiff, to conform to the law and the fact. In Weaver v. Iselin, 161 Pa. 386, 29 A. 49, the mother's name was added as co-plaintiff with the father in this court. InKerr v. Penna. R. R. Co., 169 Pa. 95, 32 A. 96, a married woman was permitted to sue alone, though her husband was still living; see page 99. In Bracken v. Penna. R. R. Co., 222 Pa. 410,71 A. 926, the mother's name as co-plaintiff was added after the case had been appealed and reversed. See also Waltzv. Pa. R. R. Co., 216 Pa. 165, 65 A. 401; McArdle v. PittsburghRwy. Co., 41 Pa. Super. 162, 165.
5 Compare Gaydos v. Domabyl, 301 Pa. 523, 532, 152 A. 549; see Wigmore, Contributory Negligence of Beneficiary, 2 Ill. Law Rev. 487 (1908); Hockenbury, Contributory Negligence of a Statutory Plaintiff, 39 Dickinson Law Rev. 174 (1935); Wolf v.Lake Erie Co., 55 Ohio St. 517, 45 N.E. 708; Cleveland, etc.,Ry. v. Workman, 66 Ohio St. 509, 64 N.E. 582; Southern Pac. Co.v. Day, 38 F.2d 958 (C.C.A. 9th); Notes, 23 A.L.R. 648 and 670; 30 A.L.R. 500; Restatement, Torts, 492, 493.
6 Section 8 of the Intestate Act of 1917, P. L. 429, 20 PS section 61, provides: "In default of issue, as aforesaid, the real and personal estate of such intestate not hereinbefore given to the surviving spouse, if any there be, shall go to and be vested in the father and mother of such intestate; or, if either the father or mother be dead at the time of the death of the intestate, the parent surviving shall take such real and personal estate."
7 Pilipovich v. Pittsburgh Coal Co., 314 Pa. 585, 172 A. 136;Gaydos v. Domabyl, 301 Pa. 523, 530, 152 A. 549; Kaczorowski v.Kalkosinski, 321 Pa. 438, 442, 184 A. 663.